Citation Nr: 1303018	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected anterior cruciate ligament reconstruction and partial meniscectomy of the right knee prior to August 31, 2009.

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee prior to August 31, 2009.

3.  Entitlement to a disability evaluation in excess of 30 percent for a total right knee arthroplasty from October 1, 2010.

4.  Entitlement to a disability evaluation in excess of 50 percent for service-connected memory loss due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985, from August 1987 to December 1987, and from March 1990 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012, and a transcript of this hearing is of record.

The issues of entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement and entitlement to a disability evaluation in excess of 50 percent for memory loss due to un undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to his total knee replacement in August 2009, the Veteran's right knee disability was characterized by arthritis with pain, swelling, and weakness, as well as no more than moderate instability. 

2.  Prior to August 31, 2009, the Veteran's right knee disability did not result in extension limited to at least 10 degrees, flexion limited to at least 45 degrees, ankylosis, severe recurrent subluxation or lateral instability, dislocation of the semi-lunar cartilage, impairment or the tibia and fibula, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  Prior to August 31, 2009, the criteria for entitlement to a disability rating of 20 percent for anterior cruciate ligament reconstruction and partial meniscectomy of the right knee manifested by moderate recurrent subluxation or lateral instability under Diagnostic 5257 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256-5263 (2012).

2.  Prior to August 31, 2009, the criteria for entitlement to a disability rating of 10 percent for degenerative joint disease of the right knee under Diagnostic Code 5003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court or Veterans Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran filed the increased rating currently on appeal in August 2003.  At that time, the Veteran was service-connected for residuals of anterior cruciate ligament construction and partial meniscectomy of the right knee and was assigned a 20 percent disability rating for moderate instability under Diagnostic Code 5257.  In a December 2003 rating decision, the RO assigned a separate 10 percent disability rating under Diagnostic Code 5010 for degenerative joint disease of the right knee, effective August 2003.  These ratings remained in effect until August 2009, when the Veteran underwent a total right knee arthroplasty.  Following his total knee replacement surgery, the Veteran was assigned a temporary total (100 percent) disability rating until September 30, 2010, after which his disability rating was reduced and a single 30 percent rating was assigned essentially as directed by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).

The Veteran has not appealed any matters related to the temporary total disability evaluation and the issue of entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement is being remanded.  Additionally, the Veteran has already been granted a total disability rating based on individual unemployability (TDIU) effective from July 2005, the date he stopped working.  Accordingly, the only issue before the Board at this time is whether the Veteran is entitled to a higher disability evaluation for his service-connected right knee disability between August 2003 and August 2009.

The Veteran's degenerative joint disease of the right knee was assigned a 10 percent disability rating under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel  further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

An August 2003 VA Physical Therapy Consult notes episodes of "popping" and subjective complaints of instability related to the Veteran's right knee disability.  The Veteran was able to flex to 120 degrees with pain and crepitus throughout the range of motion.  No objective instability was noted.  

The Veteran was afforded a VA examination of his right knee in October 2003.  At that time, the Veteran complained of constant pain of 10/10 severity, as well as weakness, stiffness, swelling, heat, redness, instability, locking, giving way, fatiguability, and lack of endurance.  The pain was worsened by activity and alleviated by rest.  He claimed that when his pain was severe, he lost fifty percent of the function of his right knee.  He had difficulty standing or walking for prolonged periods.  He was able to perform most activities of daily living.  

On examination, the Veteran's range of motion was from 0 degrees of extension to 120 degrees of flexion.  Following repetitive testing, flexion was additionally limited to 115 degrees.  The Veteran had crepitus throughout the entire range of motion and evidence of painful motion.  There was no edema or effusion of the joint.  There was tenderness to palpation.  There was no varus or valgus instability or medial or lateral instability, but the Veteran had positive Lachman's and pivot test.  X-rays showed moderate to severe degenerative joint disease of the right knee.  

In February 2004, the Veteran was afforded another VA examination.  The Veteran continued to complain of chronic right knee pain.  He was wearing a brace on the right knee.  He had mild effusion of the joint.  He was able to flex his right knee to 115 degrees with pain beginning at 60 degrees of flexion.  No fatiguability or incoordination was noted following repetitive testing.  No significant ligamentous laxity was observed.  

At a March 2004 VA Orthopedic Assessment, the Veteran had range of motion in the right knee from 0 degrees extension to 130 degrees flexion with mild crepitus.  There was no varus/valgus instability and he had negative Lachman's and pivot shift tests.  

In November 2004, the Veteran's right knee was again examined as part of an examination for a total rating based on individual unemployability.  The Veteran continued to complain of symptoms such as pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatiguability, and lack of endurance.  He reported that his symptoms worsened with activity such as prolonged standing or walking.  He continued to use a right knee brace.  

On examination, the Veteran had range of motion of the right knee from 0 degrees extension to 115 degrees of flexion with pain at 110 degrees.  The examiner observed guarding, joint line tenderness, and weakness.  The Veteran had a slow gait, but no antalgia.  There was no evidence of ankylosis.  The Veteran had crepitus, but no effusion.  Lachman's test was positive, but the Veteran's right knee was otherwise stable.  The examiner diagnosed the Veteran with residual ACL instability status post anterior cruciate ligament reconstruction and moderate degenerative joint disease of the right knee.

A January 2005 VA Orthopedic Surgery Note documents complaints of significant pain and swelling.  The Veteran reported that he was unable to go up and down stairs.  Range of motion of the right knee was from 0 degrees of extension to 100 degrees of flexion with mild crepitus.  No instability was noted on objective testing.  

A June 2005 VA Orthopedic Surgery Note shows range of motion of the right knee from 3 degrees of extension to 100 degrees of flexion.  

An examination was performed by PSB Medical as part of the Veteran's claim for Social Security Disability Benefits in July 2006.  The Veteran complained of limited ambulation due a bilateral knee disability and reported that he wore braces on both knees and required a cane for assistance with ambulation.  The examiner observed that the Veteran appeared to need the braces, but not the cane for assistance with ambulation.  He was able to get on and off of the examination table with limited difficulty.  He could also bend over and manage his footwear without difficulty.  The Veteran walked with a normal gait that was not unsteady, lurching, or unpredictable.  He was able to walk on toes and heels and tandem walk.  He was able to balance on one leg.  The examiner noted that the Veteran reported being able to walk only 10 feet without his cane and 30 feet with his cane, but that he had walked much further than that coming into the clinic for his examination.  The Veteran had swelling of the knee joints bilaterally, as well as moderate tenderness to palpation.  The medial collateral ligament had mild to moderate laxity bilaterally.  There was no separate notable laxity of the lateral collateral or cruciate ligaments.  The examination of the knees was somewhat limited by guarding.  There was no crepitus, effusion, or nodules.  The Veteran had full range of motion from 0 degrees of extension to 150 degrees flexion.  

Another physical assessment performed as part of the Veteran's claim for Social Security disability benefits in September 2006 noted that although the Veteran had a history of bilateral medial collateral ligament laxity and obesity, range of motion, motor strength, and sensation were within normal limits.  The examiner diagnosed the Veteran with only occasional postural limitations.  

The Veteran was afforded his most recent VA examination in November 2006.  The Veteran reported that he experienced knee pain with every step and could only walk approximately ten yards before he needed to rest.  If he sat for more than half an hour, he was unable to straighten his legs.  He could climb one flight of stairs, but reported that it would be painful.  He was not currently employed.  The Veteran could fully extend his leg and flex to 110 degrees with crepitus.  There was generalized tenderness to palpation.  

At a December 2006 VA Orthopedic Surgery appointment, the Veteran was observed to ambulate with a cane.  He reported that he was unable to walk more than half a block without pain.  On examination, there was no joint effusion.  His right knee was stable to varus and valgus stress.  Lachman's and anterior drawer tests were negative.  Range of motion was from 0 degrees extension to 120 degrees flexion with significant crepitus.  

A December 2008 letter from M.T. of Dixon Physical Therapy notes the Veteran's history of knee problems and indicates that he was using braces on both knees.  The Veteran was able to flex to 80 degrees of flexion with complaints of pain.  

A January 2009 Orthopedic Surgery Note summarizes the Veteran's history of knee pain and instability which had been treated conservatively with bracing, injections, and therapy.  However, the Veteran continued to complain of severe incapacitation from his knee disability and was considering bilateral total knee replacement.  He was now using a wheeled walker for assistance ambulating.  Range of motion of the right knee was from 0 degrees extension to 100 degrees flexion with crepitus.  His knee was stable, but tender to palpation.  X-rays showed end-stage arthritis involving all three compartments of the right knee.  

Additional VA Orthopedic Surgery Notes from March and April 2009 continued to show almost full range of motion of the right knee and no instability.  

In August 2009, the Veteran underwent a total right knee arthroplasty.  

Based on the above evidence, the Board finds that the Veteran should not be afforded a 30 percent disability rating under Diagnostic Code 5257 for severe recurrent subluxation or lateral instability.  The Board has considered whether a higher disability rating is warranted under this diagnostic code, but while the Veteran has reported subjective symptoms of instability and the October 2003 and November 2004 VA examination show positive Lachman's tests and the Social Security report shows some ligamentous laxity albeit only mild to moderate, there is no other objective evidence of instability or subluxation.  The Veteran's right knee has been otherwise stable on objective testing, including being consistently stable to valgus and varus testing.  The majority of the VA and private treatment records are negative for findings of instability and to the extent that it is shown, it is not shown to be severe in degree.  Accordingly, the Board finds that any instability of the right knee is at best characterized as moderate, rather than severe. 

The Board further finds that the Veteran's remaining symptoms including pain, stiffness, swelling, and loss of motion are most appropriately assigned a 10 percent disability rating under Diagnostic 5003, which rates arthritis where limitation of motion is non-compensable but there confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  As noted above, compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

The Veteran has no ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, so a disability rating under those diagnostic codes is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5265, 5258, 5262, 5263.  Further, to the extent that there is a partial meniscectomy, the evidence does not show additional symptoms not already contemplated by the assigned ratings under Diagnostic Codes 5010/5003 and 5257 such that a separate rating would be assigned under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  

Additionally, for the period on appeal, the Veteran's limitation of motion has not been severe enough to assign a compensable disability rating under either Diagnostic Code 5260 or Diagnostic Code 5261, even considering DeLuca factors.  

While the Veteran has consistently complained of severe right knee pain throughout the range of motion during the period on appeal, there is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned ratings.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss."  (Internal citations omitted).  Thus, absent objective evidence that the Veteran's symptoms of pain, stiffness, and weakness result in compensable limitation of motion, these symptoms are most appropriately rated under Diagnostic Code 5003.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee condition.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

Lastly, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain and instability are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Based on all the above evidence higher disability ratings for the Veteran's right knee disability prior to August 31, 2009 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2003, October 2004, March 2006, and May 2009.  These letters informed the Veteran of what evidence is required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2006 and May 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in January 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration (SSA).  The Veteran submitted private treatment records, and was provided an opportunity to set forth his contentions during the April 2012 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in October 2003, February 2004, November 2004, and November 2006.  

These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  Taken as a whole, these examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for service-connected anterior cruciate ligament reconstruction and partial meniscectomy of the right knee prior to August 31, 2009 is denied.

Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee prior to August 31, 2009 is denied.  


REMAND

The Veteran is also seeking higher disability evaluations for his service-connected right total knee replacement residuals and memory loss due to undiagnosed illness.

As noted above, following the Veteran's total knee replacement surgery in August 2009, the Veteran was initially assigned a total (100 percent) disability rating for thirteen months.  The Veteran is not challenging this initial rating.  However, in October 2010, the Veteran disability rating was reduced to 30 percent, which under Diagnostic Code 5055 is the minimum rating assigned to a total knee replacement.  38 C.F.R. § 4.71a. 

It does not appear that the Veteran was afforded a VA examination to evaluate his service-connected right knee disability since he underwent total knee replacement surgery and the Veteran's testimony at his April 2012 Travel Board hearing regarding the severity of his disability suggests that he may be entitled to a higher disability rating.  Accordingly, on remand, the Veteran should be afforded a VA examination of his right knee disability.

Additionally, at his April 2012 hearing, the Veteran described bouts of anxiety, as well as symptoms of depression, frustration, and crying spells which he associated with distress caused by his memory problems.  Neuropsychological evaluations, including the Veteran's most recent VA examination in November 2009, have suggested that the Veteran's service-connected memory problems are most likely the result of an acquired psychiatric disability, rather than organic brain damage.  Thus, the Board finds that clarification is required to determine whether the Veteran's reported symptoms such as anxiety and depression are symptoms of the same acquired psychiatric disability that is causing the Veteran's memory problems, are symptoms of a separate acquired psychiatric disability that developed secondary to the Veteran's service-connected disabilities, or are otherwise related to the Veteran's active military service.  Additionally, given the length of time that has passed since the Veteran's service-connected memory loss was evaluated, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his disability.  Accordingly, on remand, the Veteran should be scheduled for a VA examination of his service-connected memory loss due to an undiagnosed illness.  

Finally, on remand, the RO should ensure that all current VA outpatient treatment records are associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

1. Associate all VA relevant outpatient treatment records dated through the present and not already of record with the Veteran's claims file.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service-connected right knee total arthroplasty.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. The RO should schedule the Veteran for a VA examination of his service-connected memory loss due to an undiagnosed illness.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to clarify whether it is at least as likely as not (fifty percent or greater) that the Veteran's reported symptoms such as anxiety and depression are (1) symptoms of the same undiagnosed illness that is causing the Veteran's memory problems (see e.g., November 1998 rating decision), (2) symptoms of a separate acquired psychiatric disability due to the Veteran's military service, (3) symptoms of a separate acquired psychiatric disability that is proximately due to, or alternatively, aggravated (permanently worsened) by the Veteran's service-connected disabilities, or (3) otherwise related to the Veteran's active military service.  The examiner should distinguish the symptoms of the Veteran's service-connected memory loss due to undiagnosed illness from any other specific psychiatric disease or chronic disability if possible, or explain why it is not possible to do so.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


